 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   HARVEY LAUREANO,                            Case No. CV 19-00352 AB (RAO)
12                       Petitioner,
13          v.                                   JUDGMENT
14   C. KOENIG,
15                       Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the First Amended Petition is
20   denied, and this action is dismissed with prejudice.
21

22

23   DATED: December 3, 2019
24
                                            ANDRÉ BIROTTE JR.
25                                          UNITED STATES DISTRICT JUDGE
26

27

28
